NO. 07-09-0109-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                     JUNE 5, 2009

                         ______________________________


                           DOUGLAS RUBINS, APPELLANT

                                            V.

               TEXAS WORKFORCE COMMISSION, TOM PAUKEN,
               AND L.A. FULLER & SONS CONST., CO., APPELLEES


                       _________________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

            NO. 96,974-E; HONORABLE DOUGLAS WOODBURN, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant, Douglas Rubins, proceeding pro se, filed this appeal from the trial court’s

order dismissing, with prejudice, his case against Appellees, Texas Workforce

Commission, Tom Pauken, and L.A. Fuller & Sons Const., Co. By letter from this Court

dated April 14, 2009, Rubins was notified that among other items, a filing fee of $175 was
due within ten days. In response, Rubins filed a motion for extension of time in which to

pay the filing fee or, in lieu thereof, file an affidavit of indigence. The motion was granted

to May 25, 2009,1 with a detailed explanation of the procedures and deadlines for either

filing an affidavit of indigence or paying the filing fee. See Tex. R. App. P. 10.5(b),

20.1(c)(1) & (3). Rubins was also admonished that failure to either pay the required filing

fee of $175 or file a compliant affidavit of indigence accompanied by a motion for extension

of time might result in dismissal of this appeal. Tex. R. App. P. 42.3(c). Rubins did not

respond to this Court’s notice. Neither did he pay the required filing fee or file an affidavit

of indigence.


       In response to a motion for extension of time in which to file the clerk’s record for

nonpayment, this Court abated the request pending Rubins’s compliance with the Court’s

directive. Rubins’s failure to comply with the Court’s directive renders the clerk’s request

for an extension of time moot.


       Accordingly, the appeal is dismissed for failure to comply with an order of this Court.

Tex. R. App. P. 42.3(c).


                                                   Patrick A. Pirtle
                                                       Justice




       1
       The deadline was extended to Tuesday, May 26, 2009, due to the holiday. See
Tex. R. App. P. 4.1(a)

                                              2